Citation Nr: 0735271	
Decision Date: 11/08/07    Archive Date: 11/26/07	

DOCKET NO.  02-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Denver, Colorado.  In a decision dated in October 2005, the 
Board determined that the schedular criteria for an increased 
disability rating of 50 percent for the veteran's PTSD had 
been met.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum decision dated in May 2007, the Court vacated the 
portion of the October 2005 decision with regard to the 
increased rating for the veteran's PTSD and remanded the 
matter for further proceedings.  While the Court vacated the 
October 2005 decision and remanded the case for additional 
development, there was no indication that the Court disagreed 
with the portion of the appeal which increased the evaluation 
assigned.  In that the RO has already effectuated this 
increased rating, it would seem to be reasonable to 
recharacterized the issue as one for entitlement to a rating 
in excess of 50 percent.  

It should be noted that in October 2005 the Board also 
remanded the issue of entitltment to a total rating based on 
individual unemployability.  This matter is still pending at 
the RO.  

Accordingly, the appeal is REMANDED to the RO by way of 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran should further action be required.  


REMAND

As indicated in the May 2007 memorandum decision, arguments 
were made by the veteran that the Board did not obtain 
pertinent Social Security records, as required by the 
Veterans Claims Assistance Act (VCAA).  The Board is aware 
that the Court has held that, where VA has noticed that a 
veteran is receiving disability benefits from the Social 
Security Administration, and records from that agency may 
prove relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Therefore, the veteran's 
Social Security Administration records should be obtained and 
associated with the claims folder.  

Further review of the record reveals there has not been 
complete compliance with the requirements of the VCAA with 
regard to the duties to notify and assist the veteran in the 
development of his claims.  The Court points out that the 
veteran's current claim for an increased rating is not the 
same claim as the veteran's previous appeal with regard to 
the assignment of the initial evaluation for PTSD.  This 
claim was based on the receipt of treatment records for the 
veteran in 2004.  The Court noted that the veteran has not 
been given appropriate VCAA notice for this specific claim.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA should ensure that the 
notification and assistance requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (1) (2007) 
are fully complied with and satisfied.  
The RO should specifically address the 
veteran's claim for an increased rating 
for PTSD as noted above, which is based 
on the receipt of records in 2004.  The 
veteran should also be specifically asked 
to provide any evidence in his possession 
that pertains to the claim.  

2.  VA should obtain from the Social 
Security Administration the records 
pertaining to the claim for Social 
Security disability benefits, as well as 
the medical records relied upon with 
regard to that claim.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.  

3.  Then, if deemed appropriate, the 
veteran should be afforded a psychiatric 
examination by an appropriate specialist 
for the purpose of determining the nature 
and extent of impairment attributable to 
his service-connected PTSD.  The claims 
file is to be made available to the 
examiner for review and the examiner 
should specifically indicate in the 
report of the examination that he or she 
has reviewed the entire claims folder.  
The examiner should provide an opinion as 
to the impact of the veteran's PTSD on 
his ability to obtain or maintain some 
form of gainful employment.  

5.  Thereafter, the AMC/RO should 
reajudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, VA should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative with an opportunity for 
response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  No action is required of the 
veteran until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



